
	
		II
		111th CONGRESS
		1st Session
		S. 1597
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title 31, United States Code, to provide for the
		  licensing by the Secretary of the Treasury of Internet poker and other games
		  that are predominantly of skill, to provide for consumer protections on the
		  Internet, to enforce the tax code, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Internet Poker and Game of
			 Skill Regulation, Consumer Protection, and Enforcement Act of
			 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Regulation of Internet games of skill
				facilities
					Sec. 101. Findings.
					Sec. 102. Federal licensing requirement for operation of
				Internet games of skill facilities.
					Sec. 103. List of unlawful Internet gambling
				enterprises.
					Sec. 104. Regulations.
					Sec. 105. Annual report.
					Sec. 106. Conforming amendments.
					Sec. 107. Effective date.
					Sec. 108. Applicability.
					TITLE II—Internet games of skill tax provisions
					Sec. 201. Amendment of 1986 code.
					Sec. 202. Tax on Internet games of skill; licensee information
				reporting.
					Sec. 203. Withholding for pari-mutuel pool
				winnings.
					Sec. 204. Withholding from certain gaming winnings.
					Sec. 205. Withholding of tax on nonresident aliens.
					Sec. 206. Information at source; pari-mutuel
				wagers.
					Sec. 207. Exemption from State and Indian tribal government
				taxation.
					Sec. 208. Territorial extent of wagering tax.
					TITLE III—Study and prevention of problem and pathological
				gambling
					Sec. 301. Authorization of programs for identification,
				prevention, and treatment of problem and pathological gambling.
					Sec. 302. Public awareness, research, and
				treatment.
				
			IRegulation of
			 Internet games of skill facilities
			101.FindingsCongress makes the following
			 findings:
				(1)In the United
			 States, gambling and gaming activities, equipment, and operations have
			 traditionally been subject to various forms of Federal and State control,
			 regulation, and enforcement, with some form of gambling being permitted in
			 nearly every State and by many Indian tribes.
				(2)The demarcation
			 between games of chance and games of skill is not always clearly drawn, and the
			 treatment and definition of games of skill has varied from
			 jurisdiction to jurisdiction.
				(3)Millions of
			 people in the United States enjoy competing with other players in poker, chess,
			 bridge, mah-jong, backgammon, and similar games where the outcome turns
			 predominantly on the skill of the participants. While each of these games
			 contains an element of chance, over any substantial interval, a player's
			 ultimate success is determined by that player's relative level of skill.
				(4)Poker, in
			 particular, enjoys a long tradition in the United States. Poker is part of the
			 cultural and recreational fabric of the United States and has been since the
			 founding days of the United States. United States poker aficionados have
			 included presidents, judges, and statesmen throughout the history of the United
			 States.
				(5)Since the
			 development of the Internet, online sites offering Internet gambling and
			 similar games have raised numerous policy, consumer protection, and enforcement
			 concerns for the Federal and State governments as millions of United States
			 persons have chosen to play online on sites offered by operators located in
			 many different countries under a variety of licensing and regulatory
			 regimes.
				(6)Bets and wagers
			 made with respect to games in which success is predominantly determined by the
			 skill of the players and in which the bets and wagers are between the
			 participants can and should be treated as distinct from other bets and wagers
			 made with respect to games in which success is not predominantly determined by
			 the skill of the players or in which the wagers are not between the
			 participants such as Internet wagering with off-shore sites on games of chance
			 and betting on sporting events, all of which (with the exception of certain
			 betting on horse racing) are barred by the laws of the United States.
				(7)The hosting by
			 Internet operators of games predominantly determined by the skill of players
			 and in which wagers can be made between the participants should be controlled
			 by a strict Federal licensing and regulatory framework—
					(A)to prevent
			 underage wagering and otherwise to protect vulnerable individuals;
					(B)to ensure the
			 games are fair;
					(C)to address the
			 concerns of law enforcement; and
					(D)to enforce
			 limitations on the activity established by the States and Indian tribes.
					(8)An effective
			 Federal licensing system would ensure that licenses are issued only to Internet
			 operators who—
					(A)meet strict
			 criteria to protect consumers;
					(B)are in good
			 financial and legal standing;
					(C)are of good
			 character, honesty, and integrity;
					(D)utilize
			 appropriate technology to prevent those of insufficient age from
			 participating;
					(E)adopt and
			 implement systems to protect compulsive players;
					(F)have in place
			 risk-based methods—
						(i)to
			 identify and combat money laundering and fraud; and
						(ii)to
			 protect the privacy and security of users;
						(G)adopt strict
			 internal controls which are subject to audit; and
					(H)adopt and
			 implement systems to collect and remit taxes due.
					(9)Effective
			 regulation requires application of the regulatory provisions prescribed under
			 subchapter V of chapter 53 of title 31, United States Code, as added by section
			 102, to all persons seeking a license to operate an Internet game-of-skill
			 facility (as such term is defined in section 5381 of such subchapter), with
			 each State and Indian tribe having the ability to prohibit operators of
			 Internet game-of-skill facilities from accepting bets or wagers from persons
			 located within the territory of the State or Indian tribe by opting out under
			 section 5385(a) of such subchapter, as so added.
				(10)Maintenance of a
			 list of unlawful Internet gambling enterprises and the owners and operators of
			 such enterprises will aid law enforcement efforts to prevent unlawful Internet
			 gambling.
				(11)Longstanding
			 Federal policy against gambling on professional, scholastic, or amateur
			 sporting events, and all criminal laws prohibiting such gambling, should remain
			 in full force and effect.
				(12)Licensing and
			 regulating Internet game-of-skill facilities (as such term is defined in
			 section 5381 of title 31, United States Code) in the United States would
			 provide additional tax revenues for the United States and would reduce tax
			 avoidance.
				102.Federal
			 licensing requirement for operation of Internet game-of-skill
			 facilities
				(a)In
			 generalChapter 53 of title 31, United States Code, is amended by
			 adding at the end the following new subchapter:
					
						VRegulation of
				Internet game-of-skill facilities
							5381.DefinitionsIn this subchapter:
								(1)ApplicantThe
				term applicant means any person who has applied for a license
				pursuant to this subchapter.
								(2)Bet or
				wagerThe term bet or wager has the meaning given
				the term in section 5362.
								(3)Indian lands
				and indian tribeThe terms Indian lands and
				Indian tribe have the meaning given such terms in section 4 of the
				Indian Gaming Regulatory Act (25 U.S.C. 2703).
								(4)InternetThe
				term Internet has the same meaning given the term in section
				5362.
								(5)Internet game
				of skillThe term Internet game of skill means an
				Internet-based game in which success is predominantly determined by the skill
				of the players, including poker, chess, bridge, mah-jong, and
				backgammon.
								(6)Internet
				game-of-skill facilityThe term Internet game-of-skill
				facility means an Internet site through which a bet or wager is
				initiated, received, or otherwise made with respect to an Internet game of
				skill, whether transmitted by telephone, Internet, satellite, or other wire or
				wireless communication medium.
								(7)LicenseeThe
				term licensee means a person who operates an Internet
				game-of-skill facility under a license issued by the Secretary under this
				subchapter.
								(8)Operate an
				Internet game-of-skill facilityThe term operate an
				Internet game-of-skill facility means to direct, manage, supervise, or
				control an Internet game-of-skill facility.
								(9)PokerThe
				term poker means any of several card games—
									(A)that are commonly
				referred to as poker;
									(B)that are played
				by 2 or more people who bet or wager on cards dealt to them;
									(C)in which players
				compete against each other and not against the person operating the game;
				and
									(D)in which the
				person operating the game may assess a commission fee or any other type of
				fee.
									(10)SecretaryThe
				term Secretary means the Secretary of the Treasury.
								(11)Sporting
				eventThe term sporting event means any athletic
				competition, whether professional, scholastic, or amateur, except that such
				term does not include any activity described in section 3704(a)(4) of title
				28.
								(12)StateThe
				term State means any State of the United States, the District of
				Columbia, or any commonwealth, territory, or other possession of the United
				States.
								5382.Establishment
				and administration of licensing program
								(a)Treasury
				responsibilitiesThe Secretary shall have responsibility for the
				following activities:
									(1)Exercising full
				regulatory jurisdiction over—
										(A)the operation of
				Internet game-of-skill facilities by licensees; and
										(B)the licensure of
				all applicants.
										(2)Prescribing such
				regulations as may be necessary to administer and enforce the requirements of
				this subchapter.
									(3)Employing
				enforcement agents with sufficient training and experience to administer the
				requirements of this subchapter and the regulations prescribed under this
				subchapter.
									(b)Internet
				game-of-skill facility licensing program
									(1)License
				requiredIt shall be unlawful for a person to operate an Internet
				game-of-skill facility in interstate or foreign commerce, in which bets or
				wagers are knowingly initiated, received, or otherwise made by individuals
				located in the United States, without a license issued to such person by the
				Secretary under this subchapter.
									(2)Authority under
				valid licenseNotwithstanding any other provision of law and
				subject to the provisions of this subchapter, a licensee may accept a bet or
				wager with respect to an Internet game of skill from an individual located in
				the United States and offer related services.
									(3)Interstate
				off-track wagersNotwithstanding anything in this subchapter to
				the contrary, a person may accept interstate off-track wagers (as defined by
				section 3 of the Interstate Horseracing Act of 1978 (15 U.S.C. 3002)), whether
				by telephone, Internet, satellite, or other wire or wireless communication
				without need for a license issued pursuant to this subchapter.
									(c)Application for
				license
									(1)ApplicationA
				person seeking a license to operate an Internet game-of-skill facility in
				interstate or foreign commerce shall submit to the Secretary an application
				therefor in such form and in such manner as the Secretary considers
				appropriate.
									(2)ElementsEach
				application submitted under paragraph (1) shall include such information as the
				Secretary considers appropriate, including the following:
										(A)Complete
				financial information about the applicant.
										(B)Documentation
				showing the corporate structure of the applicant and all related businesses and
				affiliates.
										(C)The criminal and
				credit history of—
											(i)the
				applicant;
											(ii)each of the
				senior executives and directors of the applicant; and
											(iii)any other
				person who is in control of the applicant.
											(D)A detailed
				description of the applicant’s plan for complying with all applicable
				regulations prescribed under this subchapter, with particular emphasis on the
				applicant’s ability—
											(i)to prevent
				underage play;
											(ii)to protect
				compulsive players;
											(iii)to ensure the
				Internet games of skill are being operated fairly; and
											(iv)to comply with
				and address any additional concerns identified by the Secretary.
											(E)A certification
				by the applicant that the applicant agrees to be subject to United States
				jurisdiction and all applicable United States laws relating to the operation of
				an Internet game-of-skill facility and associated activities.
										(d)Standards for
				license issuance; suitability qualifications and disqualification
				standards
									(1)Suitability for
				licensing standards
										(A)In
				generalNo person shall be eligible to obtain a license unless
				the Secretary has determined, upon completion of a background check and
				investigation, that the applicant, and any person deemed to be in control of
				the applicant, is suitable for licensing.
										(B)Associates of
				applicants
											(i)In
				generalIf an applicant is a corporation, partnership, or other
				business entity, a background check and investigation shall occur with respect
				to the president or other chief executive of the corporation, partnership, or
				other business entity and other partners or senior executives and directors of
				the corporation, partnership, or entity, as determined appropriate by the
				Secretary, in the Secretary's sole discretion.
											(ii)Minimum
				determinationIn carrying out clause (i), the Secretary shall, as
				a minimum, carry out a background check and investigation of the 5 individuals
				receiving the most compensation from the applicant.
											(2)Suitability for
				licensing standardsFor purposes of this subchapter, an applicant
				and any other person associated with the applicant, as applicable, is suitable
				for licensing if the applicant demonstrates to the Secretary by clear and
				convincing evidence that the applicant (or individual associated with the
				applicant, as applicable)—
										(A)is a person of
				good character, honesty, and integrity;
										(B)is a person whose
				prior activities, reputation, habits, and associations do not—
											(i)pose a threat to
				the public interest or to the effective regulation and control of Internet
				game-of-skill facilities; or
											(ii)create or
				enhance the dangers of unsuitable, unfair, or illegal practices, methods, and
				activities in the conduct of Internet game-of-skill facilities or the carrying
				on of the business and financial arrangements incidental there to such
				facilities;
											(C)is capable of and
				likely to conduct the activities for which the applicant is licensed in
				accordance with the provisions of this subchapter and any regulations
				prescribed under this subchapter;
										(D)has or guarantees
				acquisition of adequate business competence and experience in the operation of
				Internet game-of-skill facilities; and
										(E)has or will
				obtain sufficient financing for the nature of the proposed operation and from a
				suitable source.
										(3)Unsuitable for
				licensingAn applicant or any other person may not be determined
				to be suitable for licensing within the meaning of this subchapter if the
				applicant or such person—
										(A)has failed to
				provide information and documentation material to a determination of
				suitability for licensing under paragraph (1);
										(B)has supplied
				information which is untrue or misleading as to a material fact pertaining to
				any such determination;
										(C)has been
				convicted of an offense punishable by imprisonment of more than 1 year;
										(D)is delinquent in
				filing any applicable Federal or State tax return or in the payment of any
				applicable tax, penalty, addition to tax, or interest owed to a jurisdiction in
				which the applicant or other person operates or does business;
										(E)knowingly accepts
				or knowingly has accepted bets or wagers on sporting events from persons
				located in the United States in violation of applicable Federal or State law;
				or
										(F)has not agreed in
				writing to submit to personal jurisdiction in the United States for purposes of
				any matter arising from the operation of an Internet game-of-skill facility or
				associated activities.
										(4)Ongoing
				requirementA licensee (and any other person who is required to
				be determined to be suitable for licensing in connection with such licensee)
				shall meet the standards necessary to be suitable for licensing throughout the
				term of the license.
									(5)Background
				check and investigationThe Secretary shall establish standards
				and procedures for conducting background checks and investigations for purposes
				of this subsection.
									(6)Protection of
				the public trustThe Secretary may take such action as is
				necessary to protect the public trust, including the implementation of such
				safeguards as may be necessary to ensure that the operation of an Internet
				game-of-skill facility licensed under this subchapter is controlled only by
				persons who are suitable for licensing.
									(7)Enforcement
				actions
										(A)Determination
				of unsuitability for continued licensureIf the Secretary finds
				that an individual owner or holder of a controlling or substantial interest in
				a licensee, or of a holding, parent, or intermediary company of a licensee, or
				a director, partner, or officer of a licensee is not suitable for licensing,
				the Secretary may determine that the licensee is not qualified to continue as a
				licensee.
										(B)Action to
				protect the public interest, including suspensionIf the
				Secretary determines that a licensee is not qualified to continue as a
				licensee, the Secretary shall propose action the Secretary considers necessary
				to protect the public interest, including, if the Secretary considers
				necessary, the suspension of the licensee.
										(C)Imposition of
				conditions including removal of partiesNotwithstanding a
				determination under subparagraph (A), the Secretary may allow a licensee to
				continue engaging in licensed activities by imposing conditions on the licensee
				under penalty of revocation or suspension of a license, including—
											(i)the
				identification of any person determined to be unsuitable for licensing;
				and
											(ii)the
				establishment of appropriate safeguards to ensure such person is excluded from
				any management or involvement in operation of the licensed activities.
											(e)Assessments for
				administrative expenses
									(1)User
				fees
										(A)In
				generalThe cost of administering this subchapter with respect to
				each licensee, including the cost of any review or examination of a licensee to
				ensure compliance with the terms of the license and this subchapter, shall be
				assessed by the Secretary against the licensee institution by written notice in
				an amount limited to that necessary to meet the Secretary’s expenses in
				carrying out such administration, review, or examination to the exclusion of
				general overhead and other administrative expenses that are not directly
				attributable to that licensee.
										(B)DispositionAmounts
				assessed by the Secretary as user fees under subparagraph (A) shall—
											(i)be maintained by
				the Secretary solely for use in accordance with clause (ii);
											(ii)be available to
				the Secretary to cover expenses incurred by the Secretary in carrying out this
				subchapter; and
											(iii)not be
				construed to be Government funds or appropriated monies, or subject to
				apportionment for the purposes of chapter 15 or any other authority.
											(C)HearingAny
				licensee against whom an assessment is assessed under this paragraph shall be
				afforded an agency hearing if such person submits a request for such hearing
				within 20 days after the issuance of the notice of assessment.
										(D)Collection
											(i)ReferralIf
				any licensee fails to pay an assessment under this paragraph after the
				assessment has become final, the Secretary may recover the amount assessed by
				action in the appropriate United States district court, along with any costs of
				collection and attorney fees.
											(ii)Assessment
				reviewableIn any civil action under clause (i), a court may
				review the validity and adjust the amount of the assessment.
											(2)Direct and
				exclusive obligation of licenseeThe user fee shall be the direct
				and exclusive obligation of the licensee and may not be deducted from amounts
				available as deposits to any person placing a bet.
									(f)Approval of
				licenseThe Secretary shall grant licenses under this subchapter
				if the applicant meets the criteria established by the Secretary under this
				subchapter.
								(g)Safeguards
				required of licenseeNo person shall receive or retain a license
				under this section unless the person maintains or requires mechanisms so that
				the following requirements, and the standards established under section 5383,
				are met with respect to any Internet bet or wager:
									(1)AgeAppropriate
				safeguards reasonably calculated to ensure that the individual placing a bet or
				wager is not less than 21 years of age.
									(2)LocationAppropriate
				safeguards reasonably calculated to ensure that the individual placing a bet or
				wager is physically located in a jurisdiction that has not prohibited such bets
				or wagers pursuant to section 5385 at the time the bet or wager is
				placed.
									(3)Collection or
				reporting of customer taxesAppropriate mechanisms reasonably
				calculated to ensure that all taxes relating to Internet games of skill from
				persons engaged in bets or wagers relating to such games are collected or
				reported, as required by law, at the time of any payment of proceeds of such
				bets or wagers.
									(4)Collection or
				reporting of taxes of licenseeAppropriate mechanisms reasonably
				calculated to ensure that all taxes relating to the operation of an Internet
				game-of-skill facility from any licensee are collected and disbursed as
				required by law and that adequate records to enable later audit or verification
				are maintained.
									(5)Safeguards
				against financial crimeAppropriate safeguards reasonably
				calculated to prevent fraud, money laundering, and terrorist finance.
									(6)Safeguards
				against compulsive playAppropriate safeguards reasonably
				calculated to prevent compulsive betting or wagering.
									(7)Privacy
				safeguardsAppropriate safeguards reasonably calculated to
				protect the privacy and security of any person engaged in bets or wagers
				relating to Internet games of skill, including customers of the
				licensee.
									(8)Payment of
				assessmentsAppropriate mechanisms reasonably calculated to
				ensure that any assessment under subsection (e) is paid to the
				Secretary.
									(9)Other
				requirementsSuch other requirements as the Secretary may
				establish by regulation or order for purposes of this subchapter.
									(h)Term and
				renewal of license
									(1)TermAny
				license issued under this section shall be issued for a 5-year term beginning
				on the date of issuance.
									(2)RenewalLicenses
				may be renewed in accordance with requirements prescribed by the Secretary
				under this subchapter.
									(i)Revocation or
				denial of license
									(1)In
				generalAny license granted under this subchapter may be revoked
				by the Secretary if—
										(A)the licensee
				fails to comply with any provision of this subchapter; or
										(B)the licensee is
				determined to be unsuitable within the meaning of this subchapter.
										(2)Final
				actionAny revocation or denial of a license under paragraph (1)
				shall be treated as a final action by the Secretary.
									(j)Administrative
				provisions
									(1)General powers
				of SecretaryThe Secretary shall have the authority to engage in
				the following:
										(A)Investigate the
				suitability of each applicant to ensure compliance with this subchapter and
				regulations prescribed under this subchapter.
										(B)Require licensees
				to maintain appropriate procedures to ensure compliance with this subchapter
				and regulations prescribed under this subchapter.
										(C)Examine any
				licensee and any books, papers, records, or other data of licensees relevant to
				any recordkeeping or reporting requirements imposed by the Secretary under this
				subchapter.
										(D)When determined
				by the Secretary to be necessary, summon a licensee or an applicant for a
				license, an officer or employee of a licensee or any such applicant (including
				a former officer or employee), or any person having possession, custody, or
				care of the reports and records required by the Secretary under this
				subchapter, to appear before the Secretary at a time and place named in the
				summons and to produce such books, papers, records, or other data, and to give
				testimony, under oath, as may be relevant or material to any investigation in
				connection with the enforcement of this subchapter or any application for a
				license under this subchapter.
										(E)Investigate any
				violation of this subchapter, any regulation under this subchapter, and any
				other violation of law relating to the operation of an Internet game-of-skill
				facility.
										(F)Conduct
				continuing reviews of applicants and licensees and the operation of Internet
				game-of-skill facilities by use of technological means, on-site observation of
				facilities, including servers, or other reasonable means to assure compliance
				with this subchapter and any regulations under this subchapter.
										(2)Administrative
				aspects of summons
										(A)Production at
				designated siteA summons issued pursuant to this subsection may
				require that books, papers, records, or other data stored or maintained at any
				place be produced—
											(i)at any business
				location of a licensee or applicant for a license;
											(ii)if the licensee
				or applicant has been deemed suitable by or is seeking a determination of
				suitability from a State or tribal regulatory authority, at any designated
				location in that State or tribal land; or
											(iii)if the licensee
				or applicant has been deemed suitable or is seeking a determination of
				suitability from the Secretary, at any designated location in the District of
				Columbia.
											(B)No liability
				for expensesThe United States shall not be liable for any
				expense incurred in connection with the production of books, papers, records,
				or other data under this subsection.
										(C)Service of
				summonsService of a summons issued under this subsection may be
				by registered mail or in such other manner calculated to give actual notice as
				the Secretary may prescribe by regulation.
										(3)Contumacy or
				refusal
										(A)Referral to
				attorney generalIn case of contumacy by a person issued a
				summons under this subsection or a refusal by such person to obey such summons
				or to allow the Secretary to conduct an examination, the Secretary shall refer
				the matter to the Attorney General.
										(B)Jurisdiction of
				courtThe Attorney General may invoke the aid of any court of the
				United States to compel compliance with the summons within the jurisdiction of
				which—
											(i)the investigation
				which gave rise to the summons or the examination is being or has been carried
				on;
											(ii)the person
				summoned is an inhabitant; or
											(iii)the person
				summoned carries on business or may be found.
											(C)Court
				orderThe court may issue an order requiring the person summoned
				to appear before the Secretary or a delegate of the Secretary—
											(i)to produce books,
				papers, records, and other data;
											(ii)to give
				testimony as may be necessary to explain how such material was compiled and
				maintained;
											(iii)to allow the
				Secretary to examine the business of a licensee; and
											(iv)to pay the costs
				of the proceeding.
											(D)Failure to
				comply with orderAny failure to obey the order of the court may
				be punished by the court as a contempt thereof.
										(E)Service of
				processAll process in any case under this subsection may be
				served in any judicial district in which such person may be found.
										(k)Civil money
				penalties
									(1)In
				generalThe Secretary may assess upon any licensee or other
				person subject to the requirements of this subchapter for any willful violation
				of this subchapter or any regulation prescribed or order issued under this
				subchapter a civil penalty of not more than the greater of—
										(A)the amount (not
				to exceed $100,000) involved in the violation, if any; or
										(B)$25,000.
										(2)Assessment
										(A)Written
				noticeAny penalty imposed under paragraph (1) may be assessed
				and collected by the Secretary by written notice.
										(B)Finality of
				assessmentIf, with respect to any assessment under paragraph
				(1), a hearing is not requested pursuant to subparagraph (E) within the period
				of time allowed under such subparagraph, the assessment shall constitute a
				final agency order.
										(C)Authority to
				modify or remit penaltyThe Secretary may compromise, modify, or
				remit any penalty which the Secretary may assess or has already assessed under
				paragraph (1).
										(D)Mitigating
				factorsIn determining the amount of any penalty imposed under
				paragraph (1), the Secretary shall take into account the appropriateness of the
				penalty with respect to—
											(i)the size of the
				financial resources and the good faith of the person against whom the penalty
				is assessed;
											(ii)the gravity of
				the violation;
											(iii)the history of
				previous violations; and
											(iv)such other
				matters as justice may require.
											(E)HearingThe
				person against whom any penalty is assessed under paragraph (1) shall be
				afforded an agency hearing if such person submits a request for such hearing
				not later than 20 days after the issuance of the notice of assessment.
										(F)Collection
											(i)ReferralIf
				any person fails to pay an assessment after any penalty assessed under this
				paragraph has become final, the Secretary shall recover the amount assessed by
				action in the appropriate United States district court.
											(ii)Scope of
				reviewIn any civil action under clause (i), the validity and
				appropriateness of the penalty shall be subject to review for abuse of agency
				discretion.
											(G)DisbursementAll
				penalties collected under authority of this subsection shall be deposited into
				the Treasury.
										(3)Condition for
				licensurePayment by a licensee of any civil penalty assessed
				under this subsection that has become final shall be a requirement for the
				retention of its license.
									(l)Treatment of
				recordsIn light of business competition, confidentiality and
				privacy concerns, the Secretary shall protect from disclosure information
				submitted in support of a license application under this subchapter and
				information collected in the course of regulating licensees to the full extent
				permitted by sections 552 and 552a of title 5.
								(m)Suitability
				required for certain service providersAny person that knowingly
				manages, administers, or controls bets or wagers that are initiated, received,
				or otherwise made within the United States or that manages, administers, or
				controls the games with which such bets or wagers are associated shall meet all
				of the suitability for licensing criteria established under this section in the
				same manner and to the same extent as if that person itself were a licensee.
				Any failure on the part of such person to remain suitable for licensing may be
				grounds for revocation of the license of the licensee for whom such service is
				provided, in the same manner and in accordance with subsection (i).
								(n)Reliance on
				State and tribal regulatory body certifications of suitability for
				applicants
									(1)Qualification
				of State and tribal regulatory bodies
										(A)Application for
				determinationAny State agency that regulates gambling that would
				be classified as class III gaming under section 4 of the Indian Gaming
				Regulatory Act (25 U.S.C. 2703), or a tribal regulatory body that regulates
				class III gaming, may—
											(i)notify the
				Secretary of its willingness to review prospective applicants to certify
				whether any such applicant meets the qualifications set forth by this
				subchapter; and
											(ii)provide the
				Secretary with such documentation as the Secretary determines necessary for the
				Secretary to determine whether such State or tribal regulatory body—
												(I)is qualified to
				conduct such review; and
												(II)may be relied
				upon by the Secretary to make any such certification.
												(B)Determination
				and noticeNot later than 60 days after receiving a notice by a
				State agency or a tribal regulatory body under subparagraph (A)(i), the
				Secretary shall—
											(i)make a
				determination as to whether such State or tribal regulatory body—
												(I)is qualified to
				conduct a review of prospective applicants; and
												(II)may be relied
				upon to certify whether any such applicant meets the qualifications established
				under this subchapter; and
												(ii)notify such
				State or tribal regulatory body of such determination.
											(2)Actions by
				qualified authoritiesDuring the period that any determination of
				qualification under paragraph (1)(B) is in effect with respect to any such
				State or tribal regulatory body, the State or tribal regulatory body—
										(A)may undertake
				reviews of any applicant to determine whether it meets the criteria for
				suitability for licensing established under this subchapter;
										(B)may impose on
				each such applicant an administrative fee or assessment for conducting such
				review in an amount the regulatory body determines to be necessary to meet its
				expenses in the conduct of such review; and
										(C)shall process and
				assess each applicant fairly and equally based on objective criteria,
				regardless of any prior licensing of an applicant by the State or tribal
				regulatory body.
										(3)Reliance on
				State or tribal certificationAn applicant may provide a
				certification of suitability made by a State or tribal regulatory body under
				paragraph (2), together with all documentation the applicant has submitted to
				such State or tribal regulatory body, to the Secretary, and such certification
				and documentation shall be relied on by the Secretary as evidence that the
				applicant has met the suitability requirements under this section.
									(4)Authority of
				Secretary to reviewNotwithstanding any certification of
				suitability made by a State or tribal regulatory body, the Secretary retains
				the authority to review, withhold, or revoke a license if the Secretary has
				reason to believe that an applicant or licensee does not meet the suitability
				requirements established under this section or any other requirement of a
				licensee.
									(5)Reliance on
				qualified regulatory body for other purposesAt the discretion of
				the Secretary, the Secretary may rely on a State and tribal regulatory body
				found qualified under this subsection for such other regulatory and enforcement
				activities as the Secretary finds to be useful and appropriate to carry out the
				purposes of this subchapter.
									(6)Revocation of
				qualificationThe Secretary may revoke, at any time and for any
				reason, the qualification of a State or tribal regulatory body to certify or to
				conduct any other regulatory or enforcement activity to carry out the purposes
				of this subchapter.
									(7)LimitationThe
				Secretary may not rely upon a State or tribal regulatory body for purposes of
				this subchapter unless the Secretary determines that the regulations and
				procedures of such State or tribal regulatory body for the review of an
				applicant’s suitability for a license under this subchapter are no less
				stringent than the regulations and procedures established by the Secretary for
				such purpose.
									5383.Compulsive
				Gaming, Responsible Gaming, and Self-Exclusion Program
								(a)Regulations
				requiredThe Secretary and any State or tribal regulatory body
				that has been qualified under section 5382(n) shall prescribe regulations for
				the development of a Compulsive Gaming, Responsible Gaming, and Self-Exclusion
				Program on the basis of standards that each licensee shall implement as a
				condition of licensure.
								(b)Minimum
				requirementsAn application for a license shall include a
				submission to the Secretary, qualified State, or tribal regulatory body setting
				forth a comprehensive program that is reasonably calculated—
									(1)to verify the
				identity and age of each customer;
									(2)to ensure that no
				customers under the age of 21 may initiate or otherwise make any bets or
				wagers;
									(3)to verify the
				State or tribal land in which the customer is located at the time the customer
				attempts to initiate a bet or wager;
									(4)to ensure that no
				customer who is located in a State or tribal land that opts out pursuant to
				section 5385 can initiate or otherwise make a bet or wager prohibited by such
				opt-out;
									(5)to ensure that
				responsible gaming materials are made available to customers upon
				request;
									(6)to make available
				individualized responsible gaming options that any customer may choose,
				including stake limit, loss limit, deposit limit, and session time limit
				option, and other similar options that the Secretary or qualified State or
				tribal regulatory body may deem appropriate and require to be made
				available;
									(7)to prevent
				persons on the list of self-excluded persons established pursuant to subsection
				(c) from initiating any bets or wagers;
									(8)to protect the
				privacy and security of any customer in connection with any lawful activity
				relating to the operation of an Internet game-of-skill facility; and
									(9)to protect
				against fraud and money laundering relating to the operation of an Internet
				game-of-skill facility.
									(c)List of persons
				self-excluded from gaming activities
									(1)Establishment
										(A)In
				generalThe Secretary shall provide by regulation for the
				establishment of a list of persons self-excluded from gaming activities at all
				licensee sites.
										(B)Placement
				requestAny person may request placement on the list of
				self-excluded persons by—
											(i)acknowledging in
				a manner to be established by the Secretary that the person wishes to be denied
				gaming privileges; and
											(ii)agreeing that,
				during any period of voluntary exclusion, the person may not collect any
				winnings or recover any losses resulting from any gaming activity at any
				licensee sites.
											(2)Placement and
				removal proceduresThe regulations of the Secretary under
				paragraph (1)(A) shall establish procedures for placements on, and removals
				from, the list of self-excluded persons.
									(3)Limitation on
				liability
										(A)In
				generalThe United States, the Secretary, an enforcement agent,
				and a licensee, and any employee or agent thereof, shall not be liable to any
				self-excluded person or to any other party in any judicial or administrative
				proceeding for any harm, monetary or otherwise, which may arise as a result
				of—
											(i)any failure to
				withhold gaming privileges from, or to restore gaming privileges to, a
				self-excluded person; or
											(ii)otherwise
				permitting a self-excluded person to engage in gaming activity while on the
				list of self-excluded persons.
											(B)Rule of
				constructionNo provision of subparagraph (A) shall be construed
				as preventing the Secretary from assessing any regulatory sanction against a
				licensee for failing to comply with the minimum standards prescribed pursuant
				to this subsection.
										(4)Disclosure
				provisions
										(A)In
				generalNotwithstanding any other provision of Federal or State
				law, the list of self-excluded persons shall not be open to public
				inspection.
										(B)Affiliate
				disclosureAny licensees may disclose the identities of persons
				on the self excluded list to any affiliated company or, where required to
				comply with this subsection, service provider, to the extent that the
				affiliated company or service provider maintains such information under
				confidentiality provisions comparable to those in this subsection.
										(5)Limitation on
				liability for disclosureA licensee and an employee, agent, or
				affiliate of a licensee shall not be liable to any self-excluded person or to
				any other party in any judicial proceeding for any harm, monetary or otherwise,
				which may arise as a result of disclosure or publication in any manner.
									(d)Gaming by
				prohibited persons
									(1)Prohibition
				benefitting from prohibited gaming activityA person who is
				prohibited from gaming with a licensee by law, or by order of the Secretary or
				any court of competent jurisdiction, including any person on the self-exclusion
				list in accordance with subsection (c), shall not collect, in any manner or
				proceeding, any winnings or recover any losses arising as a result of any
				prohibited gaming activity.
									(2)ForfeitureIn
				addition to any other penalty provided by law, any money or thing of value that
				has been obtained by, or is owed to, any prohibited person by a licensee as a
				result of bets or wagers made by a prohibited person shall be subject to
				forfeiture by order of the Secretary, following notice to the prohibited person
				and opportunity to be heard.
									(3)Deposit of
				forfeited fundsAny funds forfeited pursuant to this subsection
				shall be deposited into the Treasury.
									(e)Compulsive
				players not on the list of self-Excluded persons
									(1)Public
				awareness program
										(A)In
				generalThe Secretary and any State or tribal regulatory body
				that has been qualified under section 5382(n) shall provide by regulation for
				the establishment of a program to alert the public to the existence,
				consequences, and availability of the self-exclusion list, and shall prepare
				and promulgate written materials to be used in such a program.
										(B)Licensee-provided
				publicityRegulations prescribed under subparagraph (A) may
				require a licensee to make available literature or screen displays relating to
				the existence of the program.
										(2)Rule of
				constructionNo provision of this subsection shall be construed
				as creating a legal duty in the Secretary, a qualified State or tribal
				regulatory body, a licensee, or any representative of a licensee to identify or
				to exclude compulsive players not on the list of self-excluded persons.
									(3)ImmunityThe
				United States, the Secretary, a qualified State or tribal regulatory body, a
				licensee, and any employee or agent thereof, shall not be liable to any person
				in any proceeding for losses or other damages of any kind arising out of that
				person’s gaming activities based on a claim that the person was a compulsive,
				problem, or pathological player.
									5384.Financial
				transaction providers
								(a)In
				generalNo financial transaction provider shall be held liable
				for engaging in financial activities or transactions, including payments
				processing activities, in connection with any bets or wagers permitted by this
				subchapter or the Interstate Horseracing Act of 1978 (15 U.S.C. 3001 et seq.)
				unless such financial transaction provider has knowledge or reason to know that
				the specific financial activities or transactions are conducted in violation of
				this subchapter, the Interstate Horseracing Act, or other applicable provision
				of Federal or State law.
								(b)DefinitionsIn
				this section:
									(1)Financial
				transaction providerThe term financial transaction
				provider means a creditor, credit card issuer, financial institution,
				operator of a terminal at which an electronic fund transfer may be initiated,
				money transmitting business, or international, national, regional, or local
				payment network utilized to effect a credit transaction, electronic fund
				transfer, stored value product transaction, or money transmitting service, or a
				participant in such network, or other participant in a payment system.
									(2)Other
				terms
										(A)Credit,
				creditor, credit card, and card issuerThe terms
				credit, creditor, credit card, and
				card issuer have the meanings given the terms in section 103 of
				the Truth in Lending Act (15 U.S.C. 1602).
										(B)Electronic fund
				transferThe term electronic fund transfer—
											(i)has the meaning
				given the term in section 903 of the Electronic Fund Transfer Act (15 U.S.C.
				1693a), except that the term includes transfers that would otherwise be
				excluded under section 903(6)(E) of such Act; and
											(ii)includes any
				fund transfer covered by Article 4A of the Uniform Commercial Code, as in
				effect in any State.
											(C)Financial
				institutionThe term financial institution has the
				meaning given the term in section 903 of the Electronic Fund Transfer Act (15
				U.S.C. 1963a), except that such term does not include a casino, sports book, or
				other business at or through which bets or wagers may be placed or
				received.
										(D)Insured
				depository institutionThe term insured depository
				institution—
											(i)has the meaning
				given the term in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C.
				1813(c)); and
											(ii)includes an
				insured credit union (as defined in section 101 of the Federal Credit Union Act
				(12 U.S.C. 1752)).
											(E)Money
				transmitting business and money transmitting serviceThe terms
				money transmitting business and money transmitting
				service have the meanings given the terms in section 5330(d) (determined
				without regard to any regulations prescribed by the Secretary under such
				section).
										5385.Limitation on
				licenses in States and Indian lands
								(a)State opt-Out
				exercise
									(1)Limitations
				imposed by States
										(A)In
				generalNo licensee may knowingly accept a bet or wager, under a
				license issued pursuant to this subchapter, initiated by a person who is
				located in any State which provides notice that it will limit such bets or
				wagers, if the Governor or other chief executive officer of such State informs
				the Secretary of such limitation before the end of the 90-day period beginning
				on the date of the enactment of the Internet
				Poker and Game of Skill Regulation, Consumer Protection, and Enforcement Act of
				2009, or in accordance with paragraph (2), until such time as
				notice of any repeal of such limitation becomes effective under paragraph
				(2).
										(B)Coordination
				between State and tribal opt-out exercisesAny State limitation
				under Subparagraph (A) shall not apply to the acceptance by a licensee of bets
				or wagers from persons located within the tribal lands of an Indian tribe
				that—
											(i)has itself not
				chosen to opt out pursuant to subsection (b); or
											(ii)would be
				entitled pursuant to other applicable law to permit such bets or wagers to be
				initiated and received within its territory without use of the Internet.
											(2)Changes to
				State limitationsThe establishment or repeal by any State of any
				limitation referred to in paragraph (1) after the end of the 90-day period
				beginning on the date of the enactment of this subchapter shall apply, for
				purposes of this subchapter, beginning on the first January 1 that occurs after
				the end of the 60-day period beginning on the later of—
										(A)the date a notice
				of such establishment or repeal is provided by the Governor or other chief
				executive officer of such State in writing to the Secretary; or
										(B)the effective
				date of such establishment or repeal.
										(3)Existing State
				lawNo provision of State law enacted prior to the
				Internet Poker and Game of Skill Regulation,
				Consumer Protection, and Enforcement Act of 2009 shall be
				construed to require a State to provide notice pursuant to this
				subsection.
									(b)Indian tribe
				opt-Out exercise
									(1)Limitations
				imposed by indian tribesNo licensee may knowingly accept a bet
				or wager, under a license issued pursuant to this subchapter, that is initiated
				by a person who is located in the tribal lands of any Indian tribe which limits
				such bets or wagers if the principal chief or other chief executive officer of
				such Indian tribe informs the Secretary of such limitation before the end of
				the 90-day period beginning on the date of the enactment of the
				Internet Poker and Game of Skill Regulation,
				Consumer Protection, and Enforcement Act of 2009, or in
				accordance with paragraph (2), until such time as notice of any repeal of such
				limitation becomes effective under paragraph (2).
									(2)Changes to
				indian tribe limitationsThe establishment or repeal by any
				Indian tribal government of the limitation referred to in paragraph (1) after
				the end of the 90-day period beginning on the date of the enactment of this
				subchapter shall apply, for purposes of this subchapter, beginning on the first
				January 1 that occurs after the end of the 60-day period beginning on the later
				of—
										(A)the date a notice
				of such establishment or repeal is provided by the principal chief or other
				chief executive officer of such Indian tribal government in writing to the
				Secretary; or
										(B)the effective
				date of such establishment or repeal.
										(3)Existing tribal
				lawNo provision of tribal law enacted prior to the
				Internet Poker and Game of Skill Regulation,
				Consumer Protection, and Enforcement Act of 2009 shall be
				construed to require an Indian tribal government to provide notice pursuant to
				this subsection.
									(c)Notification
				and enforcement of State and indian tribe limitations
									(1)In
				generalThe Secretary shall notify all licensees and applicants
				of all States and Indian tribes that have provided notice pursuant to paragraph
				(1) or (2) of subsection (a) or (b), as the case may be, promptly upon receipt
				of such notice and in no event later than 30 days before the effective date of
				such notice.
									(2)ComplianceThe
				Secretary shall take effective measures to ensure that any licensee under this
				subchapter, as a condition of the license, complies with any limitation imposed
				by any State or Indian tribe to which the licensee is subject under subsection
				(a) or (b), as the case may be.
									(3)ViolationsIt
				shall be a violation of this subchapter for any licensee knowingly to accept a
				bet or wager initiated or otherwise made by a person located at the time of
				such bet or wager within any State or in the tribal lands of any Indian tribe
				for which a notice is in effect under subsection (a) or (b), as the case may
				be.
									(4)State attorney
				general enforcementIn any case in which the attorney general or
				other chief law enforcement officer of a State or any State or local law
				enforcement agency, authorized by the attorney general or other chief law
				enforcement officer of the State or by State statute to prosecute violations of
				consumer protection law, has reason to believe that an interest of the
				residents of that State has been or is threatened or adversely affected by a
				violation by a licensee pursuant to paragraph (2), the State, or the State or
				local law enforcement agency, on behalf of the residents of the agency's
				jurisdiction, may bring a civil action on behalf of the residents of that State
				or jurisdiction in a district court of the United States located
				therein—
										(A)to enjoin that
				practice; or
										(B)to enforce
				compliance with this subchapter.
										(d)No impact on
				Indian Gaming Regulatory ActNo decision by a State pursuant to
				this section shall be considered in determining the ability of an Indian tribe
				to offer any class of gambling activity pursuant to section 11 of the Indian
				Gaming Regulatory Act (25 U.S.C. 2710) or any successor provisions.
								5386.Prohibition
				on bets or wagers on games of chance and sporting events
								(a)In
				generalNo provision of this
				subchapter shall be construed to authorize any licensee to accept a bet or
				wager knowingly from a person located in the United States on—
									(1)any game that is
				not an Internet game of skill; or
									(2)any sporting
				event in violation of section 3702 of title 28 or of any other applicable
				provision of State or Federal law.
									(b)ConstructionNothing
				in this subchapter shall be construed to repeal or to amend any provision of
				State or Federal law prohibiting, restricting, or otherwise addressing bets or
				wagers on sporting events.
								5387.Safe
				harborIt shall be an
				affirmative defense to any prosecution or enforcement action under any
				provision of Federal or State law that the activity forming the basis of such
				prosecution or enforcement action is authorized under and has been carried out
				lawfully in accordance with and under the terms of—
								(1)this subchapter; or
								(2)the Interstate Horseracing Act of 1978 (15
				U.S.C. 3001 et seq.).
								5388.Relation to
				section 1084 of title 18 and subchapter IV of this titleSection 1084 of title 18 and subchapter IV
				of this chapter shall not apply to any bet or wager—
								(1)occurring pursuant to a license issued by
				the Secretary under this subchapter, subject to section 5386; or
								(2)that is permissible under the Interstate
				Horseracing Act of 1978 (15 U.S.C. 3001 et seq.).
								5389.Cheating and
				other fraud
								(a)Electronic
				cheating devices prohibitedNo person initiating, receiving, or
				otherwise making a bet or wager with a licensee, or sending, receiving, or
				inviting information assisting with a bet or wager with a licensee shall
				knowingly use, or assist another in the use of, an electronic, electrical, or
				mechanical device which is designed, constructed, or programmed specifically
				for use in obtaining an advantage in any game authorized under this subchapter,
				where such advantage is prohibited or otherwise violates the rules of play
				established by the licensee.
								(b)Additional
				offenseNo person initiating, receiving, or otherwise making a
				bet or wager with a licensee, or sending, receiving, or inviting information
				assisting with a bet or wager with a licensee, shall knowingly use or possess
				any cheating device with intent to cheat or defraud any licensee or other
				persons placing bets or wagers with such licensee.
								(c)Permanent
				injunctionUpon conviction of a person for violation of this
				section, the court may enter a permanent injunction enjoining such person from
				initiating, receiving, or otherwise making bets or wagers or sending,
				receiving, or inviting information assisting in the placing of bets or
				wagers.
								(d)Criminal
				penaltyWhoever violates subsection (a) or (b) shall be fined
				under title 18 or imprisoned for not more than 5 years, or both.
								5390.Construction
				and relation to State law
								(a)No impact on
				existing lawful games
									(1)In
				generalIf certain games of skill are not regarded as gambling
				under an applicable provision of State or Federal law in effect as of the
				effective date of the enactment of the Internet Poker and Game of Skill Regulation, Consumer
				Protection, and Enforcement Act of 2009—
										(A)nothing in this
				subchapter shall be construed to require licensing under this subchapter with
				respect to such games; and
										(B)fees paid to
				participate in such games shall not be regarded as bets or wagers for purposes
				of this subchapter.
										(2)RelianceNothing
				in this subchapter may be relied on as support for the legality or
				permissibility of games described in paragraph (1) without compliance with the
				licensing and other requirements of this subchapter.
									(b)Public gaming
				facilities not authorized
									(1)In
				generalNothing in this subchapter shall be construed to
				authorize or otherwise to permit the operation of places of public
				accommodation, clubs (including clubs or associations limited to dues-paying
				members or similar restricted groups), and similar establishments for the
				primary purpose of allowing the public or members access to Internet bets or
				wagers.
									(2)Assumed public
				gaming facilitiesAny place of public accommodation, club, or
				similar establishment in which large numbers of computer terminals or similar
				access devices are made available that are used principally for the purpose of
				Internet bets or wagers shall be considered a place of public accommodation,
				club, or similar establishment operated for the primary purpose of allowing the
				public or members access to Internet bets or wagers under subparagraph
				(A).
									(3)Relation to
				State lawPlaces of public accommodation, clubs, or similar
				establishments described in this subsection shall be subject to all otherwise
				applicable State, tribal, and local police zoning and other regulatory powers,
				which are not intended to be limited in any way by this subchapter.
									(c)Interstate
				off-Track wagersThe provisions of this subchapter restricting
				acceptance of bets or wagers made by individuals located in the United States
				or requiring the blocking or other prevention of restricted transactions shall
				not apply with respect to the acceptance of interstate off-track wagers (as
				such term is defined by section 3 of the Interstate Horseracing Act of 1978, as
				amended (15 U.S.C. 3002)), whether such off-track wager is made by telephone,
				Internet, satellite, or other wire or wireless
				communication.
								.
				(b)Clerical
			 amendmentThe table of sections for chapter 53 of title 31,
			 United States Code, is amended by adding at the end the following:
					
						
							SUBCHAPTER V—Regulation of Internet game-of-skill
				facilities
							Sec. 
							5381. Definitions.
							5382. Establishment and administration of licensing
				program.
							5383. Compulsive Gaming, Responsible Gaming, and Self-Exclusion
				Program.
							5384. Financial transaction providers.
							5385. Limitation on licenses in States and Indian
				lands.
							5386. Prohibition on bets or wagers on games of chance and
				sporting events.
							5387. Safe harbor.
							5388. Relation to section 1084 of title 18 and subchapter IV of
				this title.
							5389. Cheating and other fraud.
							5390. Construction and relation to State
				law.
						
						.
				103.List of
			 unlawful Internet gambling enterprises
				(a)In
			 generalSubchapter IV of chapter 53 of title 31, United States
			 Code, is amended by adding at the end the following:
					
						5368.List of
				unlawful Internet gambling enterprises
							(a)DefinitionsIn
				this section:
								(1)Unlawful
				Internet gambling enterpriseThe term unlawful Internet
				gambling enterprise means any person who, more than 10 days after the
				date of the enactment of this section—
									(A)violates a
				provision of section 5363;
									(B)knowingly
				receives or transmits funds intended primarily for a person described in
				subparagraph (A); or
									(C)knowingly assists
				in the conduct of a person described in subparagraph (A) or (B).
									(2)DirectorThe
				term Director means the Director of the Financial Crimes
				Enforcement Network appointed under section 310(b).
								(b)List of
				unlawful Internet gambling enterprises
								(1)In
				generalNot later than 120 days after the date of the enactment
				of this section, the Director shall submit to the Secretary a list of unlawful
				Internet gambling enterprises and shall regularly update such list in
				accordance with the procedures described in paragraph (3). Such list shall
				include the following information for each such unlawful Internet gambling
				enterprise:
									(A)All known
				Internet website addresses of the enterprise.
									(B)The names of all
				known owners and operators of the enterprise.
									(C)To the extent
				known, information identifying the financial agents and account numbers of the
				enterprise and the persons listed under subparagraph (B).
									(2)Distribution of
				list by SecretaryThe Secretary shall make available—
									(A)a copy of the
				information provided under subparagraphs (A) and (B) of paragraph (1) on the
				Internet website of the Department of the Treasury;
									(B)to all persons
				who are required to comply with the regulations prescribed under the authority
				provided in section 5364 a copy of all the information provided under paragraph
				(1) in an electronic format compatible with the Specially Designated Nationals
				list maintained by the Office of Foreign Assets Control; and
									(C)any information
				required under this paragraph not later than 10 days after receiving any new or
				updated list from the Director.
									(3)ProceduresThe
				procedures described in this paragraph are the following:
									(A)InvestigationThe
				Director shall investigate entities that appear to be unlawful Internet
				gambling enterprises. An initial investigation shall be completed before the
				end of the 60-day period beginning on the date of enactment of this section.
				After the initial investigation, the Director shall regularly investigate
				entities that appear to be unlawful Internet gambling enterprises. If the
				Director discovers evidence sufficient to prove a prima facie case that any
				person is an unlawful Internet gambling enterprise, the Director shall provide
				the notice required under subparagraph (C).
									(B)RequestsAny
				Federal, State, tribal, or local law enforcement official, any affected sports
				organization, any person directly harmed by unlawful Internet gambling, any
				financial transaction provider, and any interactive computer service (as such
				terms are defined in section 5362) shall have the right, but not the
				obligation, to make a written request to the Director for the addition of any
				person to the list of unlawful Internet gambling enterprises. If the Director
				determines that the evidence submitted is sufficient to prove a prima facie
				case that such person is an unlawful Internet gambling enterprise, the Director
				shall provide the notice required under subparagraph (C) to each person
				identified as an alleged unlawful Internet gambling enterprise. The Director
				also shall provide written notice of its decision under this subparagraph,
				including a decision not to add a person to the list required under paragraph
				(1), to the requesting party no later than 30 days after the request is
				received. The Director shall not include on the list any person operating an
				Internet game-of-skill facility who falls within the scope of section 108(a) of
				the Internet Poker and Game of Skill
				Regulation, Consumer Protection, and Enforcement Act of
				2009.
									(C)NoticeNot
				fewer than 30 days before adding an unlawful Internet gambling enterprise, or
				an owner or operator thereof, to the list required under paragraph (1), the
				Director shall provide written notice to such enterprise, owner, or operator.
				Any enterprise, owner, or operator receiving such notice may contest the
				Director’s determination by written appeal to the Director not more than 30
				days after receiving notice.
									(D)Opportunity for
				hearingIf a person properly submits a written appeal under
				subparagraph (C), the Director shall not include such person in the list
				required under paragraph (1) unless and until the Director provides such person
				with an opportunity for a hearing not more than 30 days after receiving written
				notice of appeal. Not more than 10 days after an opportunity for hearing is
				afforded, whether or not the person requesting the hearing appears at such
				hearing, the Director shall proceed to add such person to the list of unlawful
				Internet gambling enterprises unless the Director determines, based on a
				preponderance of the evidence, that such person is not an unlawful Internet
				gambling enterprise.
									(E)Injunctive
				reliefAny person that the Director determines shall be included
				in the list required under paragraph (1) after such person appears at a hearing
				described in subparagraph (D) and any person included in such list who did not
				receive the notice required under subparagraph (C), may petition for injunctive
				relief in the United States District Court for the District of Columbia, which
				shall have exclusive jurisdiction to hear challenges pursuant to this section.
				The petitioner shall have the burden of establishing by a preponderance of the
				evidence that such person is not an unlawful Internet gambling enterprise. Only
				persons designated by the Director for inclusion on the list of unlawful
				Internet gambling enterprises, and other owners or operators of an enterprise
				to be so listed, shall have standing to contest the Director’s determination.
				The court may enjoin the Director and the Secretary not to add or remove the
				petitioner from the list of unlawful Internet gambling enterprises, and no
				other judicial recourse shall be permitted.
									(c)Effect of
				listA financial transaction provider shall be deemed to have
				actual knowledge that a person is an unlawful Internet gambling enterprise to
				the extent that such person is identified on the list available to the public,
				or on a non-public list made available to such financial transaction provider,
				by the Secretary as described in subsection (b)(2), provided that the list
				shall not be deemed to be the sole source of actual
				knowledge.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 53 is amended by inserting after the item relating to section 5367 the
			 following:
					
						
							5368. List of unlawful Internet
				gambling
				enterprises.
						
						.
				104.Regulations
				(a)Licensing of
			 Internet game-of-skill facilitiesNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall—
					(1)prescribe regulations to carry out
			 subchapter V of chapter 53 of title 31, United States Code, as added by section
			 102(a); and
					(2)publish such
			 regulations in final form in the Federal Register.
					(b)Exclusion of
			 Board of Governors of the Federal Reserve System from requirement To prescribe
			 regulations concerning prevention of restricted transactionsSubsection (a) of section 5364 of such
			 title is amended by striking Before the end of the 270-day period
			 beginning on the date of the enactment of this subchapter, the Secretary and
			 the Board of Governors of the Federal Reserve System, in consultation with the
			 Attorney General, shall prescribe regulations (which the Secretary and the
			 Board jointly determine to be appropriate) and inserting The
			 Secretary shall prescribe regulations.
				(c)Modification of
			 requirements for policies and proceduresSubsection (b) of such
			 section is amended to read as follows:
					
						(b)Requirements
				for policies and proceduresIn prescribing regulations under
				subsection (a), the Secretary shall—
							(1)identify types of
				policies and procedures, including nonexclusive examples, which would be
				deemed, as applicable, to be reasonably designed to identify and block or
				otherwise prevent or prohibit the acceptance of the products or services of the
				payment system or participant with respect to each type of restricted
				transaction;
							(2)permit any
				participant in a payment system to rely on the policies and procedures of such
				payment system if such policies and procedures are reasonably designed to
				identify and block or otherwise prevent or prohibit a transaction in which any
				participant in that payment system in such transaction has actual knowledge
				that the intended recipient is an unlawful Internet gambling enterprise;
							(3)exempt certain
				participants from any requirement imposed under such regulations if the
				Secretary finds that—
								(A)such requirement
				is not reasonably practical for such participants; and
								(B)such regulations
				are reasonably calculated to require at least 1 participant under the
				jurisdiction of the United States in each designated payment system to identify
				and block or otherwise prevent or prohibit the acceptance of the products or
				services of the payment system with respect to each type of restricted
				transaction; and
								(4)ensure that
				transactions in connection with any activity excluded from the definition of
				unlawful Internet gambling in subparagraphs (B), (C), (D)(i), or (E) of section
				5362(10) or that are lawfully conducted pursuant to section 5382 are not
				blocked or otherwise prevented or prohibited by the prescribed
				regulations.
							.
				(d)Temporary
			 suspension of certain regulations
					(1)In
			 generalSubject to paragraph (2), during the period beginning on
			 the date of the enactment of this Act and ending on June 1, 2010, part 233 of
			 title 12, Code of Federal Regulations, and part 132 of title 31, Code of
			 Federal Regulations, shall have no force or effect.
					(2)Previous
			 violationParagraph (1) shall not apply with respect to any
			 violation of a regulation described in such paragraph that occurred before the
			 date of the enactment of this Act.
					(e)Revision of
			 regulationsThe Secretary of the Treasury shall, in consultation
			 with the Attorney General, revise the regulations described in subsection
			 (d)(1) in accordance with the amendments made to subchapter IV of chapter 53 of
			 title 31, United States Code, by this Act.
				105.Annual
			 report
				(a)In
			 generalNot later than 1 year after the date on which the
			 Secretary of the Treasury prescribes regulations under section 104(a) and
			 annually thereafter, the Secretary shall submit to Congress a report on the
			 licensing and regulation of Internet game-of-skill facilities (as such term is
			 defined in section 5382 of title 31, United States Code, as added by section
			 102(a)).
				(b)ElementsEach
			 report submitted under subsection (a) shall include the following:
					(1)A description of
			 all notices received by the Secretary of the Treasury under subsections (a) and
			 (b) of section 5385 of title 31, United States Code, as added by section
			 102(a).
					(2)The amount of
			 user fees received under section 5382(e) of such title (as added by section
			 102(a)), the amount of Federal, State, and tribal licensing fees collected, and
			 an estimate of the amount of income tax revenue that is attributable to the
			 operation of Internet game-of-skill facilities (as such term is defined in
			 section 5381 of such title, as so added) during the period covered by the
			 report.
					(3)A list of the
			 State and tribal regulatory bodies that the Secretary has made an affirmative
			 determination under section 5382(n)(1)(B) of such title, as so added, the
			 number of licensees reviewed by such regulatory bodies, and the outcomes of
			 such reviews.
					(4)A description of
			 the efforts the Secretary has undertaken to ensure that licensees qualified by
			 State and tribal regulatory bodies meet the requirements of subchapter V of
			 chapter 53 of such title, as so added.
					(5)Information on
			 regulatory and enforcement actions undertaken during the period for which the
			 report is submitted with respect to the provisions of such subchapter.
					(6)Data regarding
			 the list required by 5368(b)(1) of such title, as added by section 103(a),
			 including its size, the number of persons and websites added and removed,
			 number and description of challenges to inclusion on the list, and resolution
			 of those challenges.
					(7)Any other
			 information the Secretary determines may be useful to Congress in evaluating
			 the effectiveness of subchapter V of chapter 53 of such title, as added by
			 section 102(a), in meeting its purpose, including the provision of protections
			 against underage gambling, compulsive gambling, money laundering and fraud, and
			 in combating tax avoidance relating to Internet gambling.
					106.Conforming
			 amendments
				(a)Duties and
			 powers of the Director of the Financial Crimes Enforcement
			 NetworkSection 310(b)(2) of
			 title 31, United States Code, is amended—
					(1)by redesignating
			 subparagraphs (I) and (J) as subparagraphs (J) and (K), respectively;
			 and
					(2)by inserting
			 after subparagraph (H) the following:
						
							(i)Administer the
				requirements of subchapter V of chapter
				53.
							.
					(b)Exclusion of
			 licensed Internet game-of-skill facility operations from definition of unlawful
			 Internet gamblingSection 5362(10) of such title is
			 amended—
					(1)in subparagraph
			 (D), by striking clause (iii);
					(2)by redesignating
			 subparagraph (E) as subparagraph (F); and
					(3)by inserting
			 after subparagraph (D) the following:
						
							(E)Licensed
				Internet game-of-skill facilitiesThe term unlawful
				Internet gambling shall not include an activity carried out by an
				Internet game-of-skill facility (as such term is defined in section 5382)
				operated by a person under a license provided under subchapter V in accordance
				with the provisions of such
				subchapter.
							.
					107.Effective
			 dateSubchapter V of chapter
			 53 of title 31, United States Code, and the regulations prescribed under
			 section 104(a) shall take effect on the date that is 90 days after the date on
			 which the Secretary of the Treasury publishes regulations under paragraph (2)
			 of such section.
			108.Applicability
				(a)In
			 generalSubsection (b)(1) of 5382 of title 31, United States
			 Code, as added by section 102(a), shall not apply to a person who, not later
			 than 90 days after enactment of this Act, notifies in writing the Secretary of
			 the Treasury of their intent to seek a license under subchapter V of such
			 chapter, as so added, and who not later than 90 days after the date on which
			 the Secretary of the Treasury begins accepting applications for licenses under
			 subchapter V of such chapter, as so added, submits to the Secretary of the
			 Treasury an application for a license under such subchapter may operate an
			 Internet game-of-skill facility in interstate or foreign commerce, in which
			 bets or wagers are knowingly initiated, received, or otherwise made by
			 individuals located in the United States, without a license issued to such
			 person by the Secretary under such subchapter during the period beginning on
			 the date of such submittal and ending on the earlier of—
					(1)the date the Secretary grants such
			 license;
					(2)the date that is 2 years after the date of
			 such submittal; or
					(3)the date on which
			 the Secretary denies such application.
					(b)ConstructionSubsection
			 (a) shall not be construed to modify, amend, or affect in any way any other
			 provision of law with respect to unlawful Internet gambling (as such term is
			 defined in section 5361 of such title).
				(c)Previous
			 operationThe Secretary of the Treasury may not deny an
			 application for a license under subchapter V of such title, as so added, that
			 is submitted by an applicant during the 90-day period beginning on the date
			 that the Secretary begins accepting applications under such subchapter because
			 the applicant operated an Internet game-of-skill facility, in interstate or
			 foreign commerce, in which bets or wagers were knowingly initiated, received,
			 or otherwise made by individuals located in the United States, without a
			 license issued to such person by the Secretary under such subchapter.
				(d)DefinitionsThe
			 terms bet or wager and operate an Internet game-of-skill
			 facility have the meaning given such terms in section 5381 of such
			 title, as added by section 102(a).
				IIInternet games
			 of skill tax provisions
			201.Amendment of
			 1986 code
				(a)Amendment of
			 1986 codeExcept as otherwise expressly provided, whenever in
			 this title an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
				202.Tax on
			 internet games of skill; licensee information reporting
				(a)In
			 generalChapter 36 is amended by adding at the end the following
			 new subchapter:
					
						EInternet gambling
				and games of skill
							4491.Imposition of
				internet gaming license fee
								(a)Imposition of
				feeEach person who is a licensee shall be required to pay not
				later than 15 days after the end of each calendar month a fee equal to the sum
				of—
									(1)the Federal
				Internet gaming license fee; and
									(2)the State or
				Indian tribal government gaming license fee.
									(b)Amount of
				feesFor purposes of this section—
									(1)Federal
				Internet gaming license feeThe Federal Internet gaming license
				fee is a fee equal to 5 percent of a licensee's Internet gaming deposited funds
				for a calendar month.
									(2)State or Indian
				tribal government gaming license feeThe State or Indian tribal
				government gaming license fee is a fee equal to 5 percent of a licensee's
				Internet gaming deposited funds for a calendar month.
									(3)Internet gaming
				deposited fundsThe term Internet gaming deposited
				funds means all funds deposited by persons located within the United
				States into any account maintained by the licensee or any agent of the licensee
				into which funds are deposited for the purpose of being used to place a bet or
				wager with respect to an Internet game of skill. Funds received from a customer
				by an operator of an Internet game-of-skill facility and made available in any
				form to a customer for the purpose of placing a bet or wager, and funds paid to
				reimburse an operator of an Internet game-of-skill facility for value
				previously advanced to the customer for such purpose, shall be regarded as
				Internet gaming deposited funds unless the funds received or paid were already
				considered Internet gaming deposited funds prior to their transmittal to the
				operator of the Internet game-of-skill facility.
									(4)Limitation to
				imposition of one State or indian tribal gaming license fee for any
				transactionIn the case of a customer located within the
				jurisdiction of an Indian tribe at the time of a transaction, only one fee
				described in paragraph (2) shall be imposed on a licensee’s Internet gaming
				deposited funds in connection with that transaction, and no additional fee
				shall be collected on behalf of the State in which the customer is located. All
				of the fee described in paragraph (2) in such case shall be allocated to the
				Indian tribe in which the customer is located at the time of the transaction,
				and no portion of the fee shall be allocated to the State.
									(c)Unauthorized
				gaming
									(1)PenaltyEach
				person who is not a licensee and who operates an Internet game-of-skill
				facility for which a license is required under section 5390(a)(1) of title 31,
				United States Code, except as provided in section 108(a) shall be required to
				pay not later than the end of each calendar month a fee equal to the amount of
				the Federal Internet gaming license fee that would be applicable to such person
				for such month if such person were a licensee, determined by substituting
				50 percent for 5 percent in subsection
				(b)(1).
									(2)ExceptionParagraph
				(1) shall not apply to a game described in paragraph (3) of section 5382(b) of
				title 31, United States Code.
									(d)Definitions and
				special rulesFor purposes of this subchapter—
									(1)In
				generalThe terms licensee, bet or
				wager, Internet game of skill, and Internet
				game-of-skill facility have the meaning given such terms by section 5381
				of title 31, United States Code.
									(2)DepositsDeposits
				made by or on behalf of a licensee of Internet gaming winnings, and returns of
				funds by or on behalf of a licensee to the account of a customer, shall not be
				treated as a deposit.
									(e)Persons
				liable
									(1)In
				generalEach licensee or other person who operates an Internet
				game-of-skill facility for which a license is required under section 5382(b)(1)
				of title 31, United States Code, shall be liable for and shall pay the
				applicable fees under this section with respect to all Internet gaming
				deposited funds.
									(2)Joint and
				several liability for unauthorized gamblingIn the case of any
				deposit with respect to which a fee is imposed under subsection (c), the person
				described in paragraph (1) of such subsection and the person making such
				deposit for the purposes of placing a bet or wager shall be jointly and
				severally liable for the fee under such subsection with respect to such
				deposit.
									(f)Administrative
				provisionsExcept to the extent the Secretary shall by
				regulations prescribe, the administrative provisions of this title applicable
				to the excise taxes imposed by chapter 35 shall apply to the fees imposed by
				this section.
								4492.Record
				keeping requirements
								(a)In
				generalEach licensee who is
				liable for the fees imposed by this subchapter shall keep a daily record
				showing all deposits to which this subchapter applies, in addition to all other
				records required pursuant to section 6001(a).
								(b)Records with
				respect to State or Indian tribal government gaming license feeEach licensee to which subsection (a)
				applies shall keep a record, using methods determined to be satisfactory by the
				Secretary or, in the case of a licensee who is certified by a State or tribal
				regulatory body under section 5382(o) of title 31, United States Code, by such
				State or tribal regulatory body, of the location of each person making a
				deposit to which this subchapter applies, for purposes of determining the State
				or Indian tribal government gaming license fee applicable to such deposit for
				purposes of section
				9511.
								.
				(b)Information
			 returnsSubpart B of part III of subchapter A of chapter 61 is
			 amended by adding at the end the following new section:
					
						6050X.Returns
				relating to internet gambling and games of skill
							(a)RequirementEvery
				person described in section 4491(e)(1) with respect to any month during a
				taxable year shall furnish, at such time and in such manner as the Secretary
				shall by regulations prescribe, the information described in subsection (b),
				and such person shall maintain (in the location and manner and to the extent
				prescribed in such regulations) such records as may be appropriate with respect
				to such information.
							(b)Required
				informationFor purposes of subsection (a), the information
				described in this subsection is—
								(1)the name,
				address, and TIN of the person described in subsection (a);
								(2)the name,
				address, and TIN of each person placing a bet or wager (within the meaning of
				section 4491) with the person described in subsection (a) during the calendar
				year;
								(3)the gross
				winnings, gross wagers, and gross losses for the calendar year of each person
				placing a bet or wager as described in paragraph (2);
								(4)the net Internet
				gaming winnings for each such person for the calendar year;
								(5)the amount of tax
				withheld, if any, with respect to each such person by the person described in
				subsection (a) for the calendar year;
								(6)the balance of
				any account maintained for each person placing a bet or wager as described in
				paragraph (2) by the person described in subsection (a), at the beginning and
				the end of the calendar year; and
								(7)the amounts of
				all deposits and withdrawals from each such account during such calendar
				year.
								(c)Statement To be
				furnished to persons with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each person whose name is required to be set forth in such
				return a written statement showing—
								(1)the name,
				address, and phone number of the information contact of the person required to
				make such return; and
								(2)the information
				required to be shown on such return with respect to each person whose name is
				required to be set forth in such return.
								The
				written statement required under the preceding sentence shall be furnished to
				the person on or before January 31 of the year following the calendar year for
				which the return under subsection (a) was required to be made.(d)Net internet
				gaming winningsThe term net Internet gaming
				winnings means gross winnings from bets or wagers with an Internet
				game-of-skill facility (within the meaning of section 4491) for which a license
				is required under section 5382(b)(1) of title 31, United States Code, reduced
				(but not below zero) by the amounts bet or
				wagered.
							.
				(c)State and
			 Indian tribal government gaming license fee trust fundSubchapter
			 A of chapter 98 is amended by adding at the end the following new
			 section:
					
						9511.State and
				Indian Tribal Government Gaming License Fee Trust Fund
							(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the State and Indian Tribal
				Government Gaming License Fee Trust Fund (hereafter in this section
				referred to as the Trust Fund), consisting of such amounts as
				may be appropriated or credited to such Trust Fund as provided in this section
				and section 9602(b).
							(b)Transfers to
				fundThere are hereby appropriated to the Trust Fund amounts
				equivalent to the fees received in the Treasury with respect to each calendar
				month under section 4491 by reason of subsection (a)(2) thereof.
							(c)Expenditures
				from Fund
								(1)In
				generalThe Secretary shall pay to each qualified State and each
				qualified Indian tribal government, out of the amounts in the Trust Fund, an
				amount equal to the monthly pro rata gaming license fee amount.
								(2)Monthly pro
				rata gaming license fee amountFor purposes of this section, with
				respect to a qualified State and a qualified Indian tribal government for any
				calendar month, the monthly pro rata gaming license fee amount is the amount of
				the fees described in subsection (b) received with respect to such calendar
				month that are attributable to deposits made by persons located within the
				jurisdiction of such State or tribal government (determined by the Secretary on
				the basis of records kept under section 4492(b)).
								(3)Qualified
				State; qualified Indian tribal government
									(A)In
				generalFor purposes of this section, the terms qualified
				State and qualified Indian tribal government mean a State
				or an Indian tribal government, respectively, that has not elected (by notice
				provided by the Governor, principal chief, or other chief executive officer and
				in such form and manner as the Secretary may prescribe) to be excluded from the
				receipt of funds under this section.
									(B)State election
				not to affect tribal electionAn election by a State under
				subparagraph (A) to be excluded from the receipt of funds under this section
				shall not constitute an election to be so excluded on behalf of any Indian
				tribe located within or partially within the geographic boundaries of such
				State.
									(C)Applicability
				of electionAn election made under subparagraph (A) shall be
				effective—
										(i)upon receipt by
				the Secretary, if such election is received within 90 days of the date of the
				enactment of the Internet Poker and Game of
				Skill Regulation, Consumer Protection, and Enforcement Act of
				2009; and
										(ii)in any other
				case, on the first January 1 that occurs at least 60 days after the later
				of—
											(I)the receipt of
				such election by the Secretary; or
											(II)the effective
				date specified in such election.
											(D)StateThe
				term State means any State of the United States, the District of
				Columbia, or any commonwealth, territory or other possession of the United
				States.
									(E)Indian tribal
				governmentThe term Indian tribal government means
				the government of an Indian tribe (within the meaning of section 4 of the
				Indian Gaming Regulatory Act).
									(4)Time of
				paymentsThe payment made under this subsection with respect to
				any calendar month shall be made not later than the 11th day of the succeeding
				calendar
				month.
								.
				(d)Clerical
			 amendments
					(1)The table of
			 subchapters for chapter 36 is amended by adding at the end the following
			 item:
						
							
								Subchapter E. Internet
				gambling and games of
				skill.
							
							.
					(2)The table of
			 sections for subpart B of part III of subchapter A of chapter 61 is amended by
			 inserting after the item relating to section 6050W the following new
			 item:
						
							
								Sec. 6050X. Returns relating to
				Internet gambling and games of
				skill.
							
							.
					(3)The table of
			 sections for subchapter A of chapter 98 of such Code is amended by adding at
			 the end the following new item:
						
							
								Sec. 9511. State and Indian
				Tribal Government Gaming License Fee Trust
				Fund.
							
							.
					(e)Effective
			 dateThe amendments made by this section shall apply to deposits
			 made after the date of the enactment of this Act.
				203.Withholding
			 for parimutuel pool winnings
				(a)Winnings
			 subject to withholdingSubparagraph (C) of section 3402(q)(3) is
			 amended to read as follows:
					
						(C)Sweepstakes,
				wagering pools, and lotteriesProceeds of more than $5,000 from a
				wager placed in a sweepstakes, wagering pool, or
				lottery.
						.
				(b)Exception for
			 parimutuel poolsParagraph (5) of section 3402(q) is
			 amended—
					(1)by striking
			 shall not apply to and all that follows, and inserting “shall
			 not apply—
						
							(A)to winnings from
				a slot machine, keno, or bingo; and
							(B)to proceeds from
				a wagering transaction in a parimutuel pool with respect to horse races, dog
				races, or jai alai.
							;
				and
					(2)by inserting
			 and certain parimutuel
			 pools after slot machines in the heading.
					(c)Effective
			 dateThe amendments made by this section shall apply to payments
			 made after the date of the enactment of this Act.
				204.Withholding
			 from certain gaming winnings
				(a)Net internet
			 gaming winningsParagraph (3) of section 3406(b) is
			 amended—
					(1)by striking
			 or at the end of subparagraph (E);
					(2)by striking the
			 period at the end of subparagraph (F) and inserting , or;
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(G)section
				6050X(b)(4) (relating to net internet gaming
				winnings).
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid after the date of the enactment of this Act.
				205.Withholding of
			 tax on nonresident aliens
				(a)Tax on
			 nonresident alien individualsParagraph (1) of section 871(a) is
			 amended—
					(1)by striking
			 and at the end of subparagraph (C);
					(2)by inserting
			 and at the end of subparagraph (D); and
					(3)by inserting
			 after subparagraph (D) the following new subparagraph—
						
							(E)the net Internet
				gaming winnings (as defined in section
				6050X(d)),
							.
					(b)Exemption for
			 certain gaming winningsThe first sentence of section 871(j) is
			 amended by inserting , or to net Internet gaming winnings (as defined in
			 section 6050X(d)) before the period.
				(c)Withholding of
			 tax on nonresident alien individualsThe first sentence of
			 subsection (b) of section 1441 is amended by inserting amounts described
			 in section 871(a)(1)(E), after gains subject to tax under
			 section 871(a)(1)(D),.
				(d)Foreign
			 off-Track wagersSubsection (b)(5) of section 872 is amended by
			 inserting , including a legal wagering transaction placed over the
			 Internet or other remote means from outside the United States. Any payment to
			 any person with respect to income derived from a legal wagering transaction
			 excluded by this subsection shall not be subject to any obligation under
			 section 1441, 1442, 3402(q), or 6041 before the period.
				(e)Source of
			 internet gambling winningsSubsection (a) of section 861 is
			 amending by adding at the end the following new paragraph:
					
						(9)Internet gaming
				winningsNet Internet gaming winnings (as defined in section
				6050X(d)).
						.
				(f)Effective
			 dateThe amendments made by this section shall apply to payments
			 made after the date of the enactment of this Act.
				206.Information at
			 source; parimutuel wagers
				(a)In
			 generalSection 6041 is amended by adding at the end the
			 following new subsection:
					
						(h)Certain
				gambling winningsSubsection (a) shall apply to payments made as
				proceeds of a parimutuel wager only if the amount paid with respect to such
				wager is at least $1,200, and if the amount of the proceeds of such wager is at
				least 300 times of the amount
				wagered.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 made after the date of the enactment of this Act.
				207.Exemption from
			 State and Indian tribal government taxation
				(a)Exemption from
			 tax on Internet games of skillA State or political subdivision thereof,
			 and an Indian tribe or political subdivision thereof, shall impose no tax
			 on—
					(1)deposits or bets
			 or wagers placed with a licensee that is subject to the fees under section 4491
			 of the Internal Revenue Code of 1986; or
					(2)income of a
			 licensee relating to such deposits or bets or wagers, unless such licensee
			 maintains a permanent physical presence in such State or within the area of the
			 jurisdiction of such Indian tribe.
					(b)Exemption not
			 To apply to States and Indian tribes not receiving Trust Fund
			 appropriations
					(1)In
			 generalSubsection(a) shall not apply to any State or Indian
			 tribal government with respect to which an election is in effect under section
			 9511(c)(3) of the Internal Revenue Code of 1986 for such State or Indian tribal
			 government to be excluded from the receipt of funds from the State and Indian
			 Tribal Government Gaming License Fee Trust Fund.
					(2)Activity not
			 exempt from taxationA State or Indian tribal government
			 described in paragraph (1) may impose a tax on deposits or bets or wagers only
			 if initiated or otherwise made by a person located within the jurisdiction of
			 that State or Indian tribe at the time of the deposit, bet, or wager and placed
			 with a licensee that is subject to the fees under section 4491 of the Internal
			 Revenue Code of 1986, and on a licensee with respect to income relating to such
			 deposits or bets or wagers in each case (with respect to taxes on deposits,
			 bets, or wagers and income) only if such licensee maintains a permanent
			 physical presence in such State or within the area of the jurisdiction of such
			 Indian tribe.
					(c)DefinitionsFor
			 purposes of this section—
					(1)In
			 generalThe terms deposit, bet or
			 wager, and licensee have the same meaning as when used in
			 section 4491 of the Internal Revenue Code of 1986. The terms State
			 and Indian tribal government have the same meaning as when used in
			 section 9511 of such Code. The term State and Indian Tribal Government
			 Gaming License Fee Trust Fund means the Trust Fund established by
			 section 9511(a) of such Code.
					(2)TaxThe
			 term tax includes any tax, charge, or fee levied by a taxing
			 jurisdiction, whether such tax, charge, or fee is imposed on a licensee or on a
			 customer of a licensee, and without regard to the terminology used to describe
			 such tax, charge, or fee.
					(3)Permanent
			 physical presence
						(A)In
			 generalThe term permanent physical presence means a
			 substantial and continuous physical presence for the majority of the applicable
			 taxable year. Such determination shall be made solely by reference to the
			 assets of a licensee and the activities conducted by its employees or
			 agents.
						(B)Presence in
			 Indian tribe not to affect State presenceIf a licensee has
			 permanent physical presence within the area of jurisdiction of an Indian tribal
			 government for purposes of this section, such presence shall not be deemed to
			 constitute permanent physical presence in any State in which such area of
			 jurisdiction is located or partially located.
						(d)Effective
			 dateThis section shall apply to taxes on deposits and bets or
			 wagers after the date of the enactment of this Act.
				208.Territorial
			 extent of wagering tax
				(a)In
			 generalParagraph (2) of
			 section 4404 is amended—
					(1)by striking
			 or at the end of subparagraph (A);
					(2)by striking the
			 period at the end of subparagraph (B) and inserting , or;
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(C)with a person who
				is required to be licensed (whether or not such person is so licensed) under
				section 5382(b)(1) of title 31, United States Code, with respect to such
				wagers.
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to wagers
			 made after the date of the enactment of this Act.
				IIIStudy and
			 prevention of problem and pathological gambling
			301.Authorization
			 of programs for identification, prevention, and treatment of problem and
			 pathological gamblingSection
			 501(d) of the Public Health Service Act (42 U.S.C. 290aa(d)) is amended—
				(1)in paragraph
			 (17), by striking and at the end;
				(2)in paragraph
			 (18), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(19)establish and
				implement programs for the identification, prevention, and treatment of problem
				and pathological
				gambling.
						.
				302.Public
			 awareness, research, and treatmentSection 501 of the Public Health Service Act
			 (42 U.S.C. 290aa) is amended by adding at the end the following:
				
					(p)Public
				awareness
						(1)In
				generalThe Secretary shall carry out a national campaign to
				increase knowledge and improve awareness with respect to problem gambling
				within the general public, including supporting and augmenting existing
				national campaigns.
						(2)Authorization
				of appropriationsFor the purpose of carrying out this
				subsection, there is authorized to be appropriated $200,000 for each of fiscal
				years 2010 through 2014.
						(q)Research
						(1)In
				generalThe President shall establish and implement a national
				program of research on problem and pathological gambling.
						(2)Authorization
				of appropriationsFor the purpose of carrying out this
				subsection, there is authorized to be appropriated $4,000,000 for each of
				fiscal years 2010 through 2014.
						(r)Treatment
						(1)GrantsThe
				Secretary may make grants to States, local governments, and nonprofit agencies
				to provide comprehensive education, prevention, and treatment services with
				respect to problem and pathological gambling.
						(2)Authorization
				of appropriationsFor the purpose of carrying out this
				subsection, there is authorized to be appropriated $10,000,000 for each of
				fiscal years 2010 through
				2014.
						.
			
